 

U.S. DISTRICT court
DISTRICT OF VeRMee
FILED
UNITED STATES DISTRICT COURT ’
FOR THE OI JUL -9 PM 1:45
DISTRICT OF VERMONT
BY
SERENDIPTY MORALES, )
)
Plaintiff, )
)
V. ) Case No. 5:17-cv-124

)
CHAD NEWTON and BARRY JOSEPH )
MacKENZIE, )
)
Defendants. )

ENTRY ORDER

The court adopts and approves the Report aud Recommendation filed in this case by U.S.
Magistrate Judge Conroy (Doc. 68) with the exception of that portion of the R & R concerning
the appointment of counsel. The court has now appointed counsel for plaintiff. The court has
signed the parties’ stipulated discovery order. (Doc. 86). The only defendant currently served
and participating in the case is defendant Chad Newton.

Plaintiff shall provide a report concerning the status of service of process and status as a
party for defendant MacKenzie within 15 days. The court has previously received the
unexecuted summons with a notation that the marshal’s service has been unable to locate Mr.
MacKenzie at the Forked River, New Jersey address. (Doc. 81).

Dated at Rutland, in the District of Vermont, this 9" day of July, 2019.

Geoffrey W. Crawford, Chief Judge
United States District Court
